Action on an insurance policy to recover a loss due to malicious mischief. Order denying defendant insurer’s motion to dismiss the complaint on the ground that the action is barred because of the failure of plaintiffs to commence the action within twelve months after the happening of the loss, according to the terms of the policy, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs. Defendant rejected the claim, at the latest, approximately one and one-half months before the expiration of the twelve-month period. No prejudice to plaintiffs resulted which could lead to a meritorious claim of waiver or estoppel. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.